Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the applicant’s arguments 
 The previous rejection is withdrawn. 
A new search was conducted and a new reference was found.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    649
    782
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    795
    media_image2.png
    Greyscale
Claim 1 is amended to recite and the primary reference is silent but Ziquan teaches “…not part of a  flight formation…to be detected by the second aircraft and to request entry into the flight formation with the second aircraft”.     (see Fig. 6-10 where the leading aircraft provides a speed V10 and information to the trailing so the trailing can provide a directional control and to avoid a collision and poor wake characteristics). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ZIQUAN with the disclosure of Kimberly since ZIQUAN teaches that a drone can include a leading and a trailing drone.  The leading can provide a speed V10 to the trailing and then the trailing can enter the formation using a forward distance and velocity and a relative attitude and angle and pitch.   This can ensure that the swarm of drones can be spaced correctly for a relative control to operate in a formation that is highly efficient via a step command signal in section 4 that provides -125 meters to -15 meters or 300 m to 10 meters to provide a highly tight pattern that is efficient and has a correct 1. Safe distance 2.,relative attitude and 3 no collision.    See Ziquan page 196-201.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 

 

    PNG
    media_image3.png
    666
    762
    media_image3.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0180791A1 (hereinafter “Kimberly”) and in view of United States Patent Application Pub. No.: US 2019/0276135 A1 to van Merkensteijn, IV that was filed in 2-10-18 (hereinafter “Van Merkensteijn”) and in view of NPL, Yu, Ziqquan et al, Safe control of trailing UAV in close formation flight against actuator fault and wake vortex effect, Aerospace Science and Technology, 77 (2018), p 189-205 (https://reader.elsevier.com/reader/sd/pii/S1270963817309239?token=6C2065F3939B6305D6A5E95592FD6212C46845D36F71DBB21D65C42CE6F88FB4BD1A2A23E8D7D0E00EB3862E86E7E2AD&originRegion=us-east-1&originCreation=20221107132924)(hereinafter “Ziquan”). 


Kimberly discloses “1.    A method of formation flight, comprising: (see blocks 102-114 where the system can indicate that a drone has a failure that is likely with a high probability and a second inspection drone is dispatched in block 110 and the second inspection drone can inspect the first done in blocks 112-114)

    PNG
    media_image4.png
    626
    852
    media_image4.png
    Greyscale
during flight, arranging for a first aircraft to fly into a proximity range of a second aircraft; and   (see FIG. 1 where the inspection drone is dispatched to inspect the first drone; see paragraph 29-31)
determining first aircraft positioning based on power consumption data of the first aircraft, (this is identified in the specification as originally filed as a formation flight program 622 to reduce power on an engine 22 in paragraph 22) (see paragraph 27-28 where the drone for inspection is provided to inspect the eddy current of the other drone; In accordance with a further alternative method of inspection, the I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.)
wherein the first aircraft positioning corresponds to …. formation flight of the first aircraft”.  (see paragraph 54-55 where the first UAV is position on the side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be done a second time)

    PNG
    media_image5.png
    685
    846
    media_image5.png
    Greyscale
Kimberly is silent but Van Merkensteijn et al. teaches “…wherein the first aircraft positioning relative to the second aircraft is based on energy conservation formation flight of the first aircraft”.  (see paragraph 97). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Merkensteijn with the disclosure of Kimberly since Van Merkensteijn teaches that a drone can include software for a flight formation.  The drones can provide a formation that is a V formation that is very tight and closely spaced for drafting where there is vortex surfing. The vortex surfing is intended to pass the lift from one UAV to the rear uav for an efficiency gain. This can ensure that the swarm of drones can operate in a formation that is highly efficient.    See Van Merkensteijn at paragraph 97.

    PNG
    media_image1.png
    649
    782
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    795
    media_image2.png
    Greyscale
Claim 1 is amended to recite and the primary reference is silent but Ziquan teaches “…not part of a  flight formation…to be detected by the second aircraft and to request entry into the flight formation with the second aircraft”.     (see Fig. 6-10 where the leading aircraft provides a speed V10 and information to the trailing so the trailing can provide a directional control and to avoid a collision and poor wake characteristics). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ZIQUAN with the disclosure of Kimberly since ZIQUAN teaches that a drone can include a leading and a trailing drone.  The leading can provide a speed V10 to the trailing and then the trailing can enter the formation using a forward distance and velocity and a relative attitude and angle and pitch.   This can ensure that the swarm of drones can be spaced correctly for a relative control to operate in a formation that is highly efficient via a step command signal in section 4 that provides -125 meters to -15 meters or 300 m to 10 meters to provide a highly tight pattern that is efficient and has a correct 1. Safe distance 2.,relative attitude and 3 no collision.    See Ziquan page 196-201.

The office takes official notice that it is well known for drones to request entering a formation.  See Chinese Patent Pub. No.: CN 107248276 B to Wang was filed in 2017 teaches  “…not part of a  flight formation…to be detected by the second aircraft and to request entry into the flight formation with the second aircraft”.     (see claims 1-4 where the first drone can determine a free space and a navigation formation and then adjust a speed to enter the speed to enter the formation using a flight speed).


 

Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of Van Merkensteijn and in view of Ziquan. 

    PNG
    media_image6.png
    527
    622
    media_image6.png
    Greyscale
Harbin discloses “1.    A method of formation flight, comprising:
during flight, arranging for a first aircraft to fly into a proximity range of a second aircraft; and  (see FIG. 4 where the aircraft fly in a drone convoy 1-3 with each of the drones in proximity to the second and third drones 1-3)
determining first aircraft positioning based on power consumption data of the first aircraft, (this is identified in the specification as originally filed as a formation flight program 622 to reduce power on an engine 22 in paragraph 22) (this is identified in step 3 where the formation control device of the design provides a spacing and an angle in a formation of the drones that includes a flock of birds where the formation is a v shaped wedge and a wedge angel and heading and an apex angle is provided with a spacing of 3.75 meters and maximum speed of 5 meters per second) 
    PNG
    media_image7.png
    672
    497
    media_image7.png
    Greyscale

wherein the first aircraft positioning…. formation flight of the first aircraft”. (see claim 1 where a queue power and a speed and radius is provided with a formation power scope being at a minimal value in FIG. 1; plane longitudinal axis angle, as shown in the region D, E in attached drawing 1.
 See claim 1 where the three drones are established in a pattern that includes a vehicle machine motion model and a stress analysis provided and in step 3 a queue power is provided and a spacing and an angle of the formation is provided for each drone and where the control power is based on 1. Distance, 2. Gravity, 3. Repulsion, and 4. Forward motion and an outermost and inner side stress and where the queue power is reduced.)
Harbin is silent but Van Merkensteijn et al. teaches “…wherein the first aircraft positioning relative to the second aircraft is based on energy conservation formation flight of the first aircraft”.  (see paragraph 97). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Merkensteijn with the disclosure of HARBIN since Van Merkensteijn teaches that a drone can include software for a flight formation.  The drones can provide a formation that is a V formation that is very tight and closely spaced for drafting where there is vortex surfing. The vortex surfing is intended to pass the lift from one UAV to the rear uav for an efficiency gain. This can ensure that the swarm of drones can operate in a formation that is highly efficient.    See Van Merkensteijn at paragraph 97, abstract.


    PNG
    media_image8.png
    454
    552
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    649
    782
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    795
    media_image2.png
    Greyscale
Claim 1 is amended to recite and the primary reference is silent but Ziquan teaches “…not part of a  flight formation…to be detected by the second aircraft and to request entry into the flight formation with the second aircraft”.     (see Fig. 6-10 where the leading aircraft provides a speed V10 and information to the trailing so the trailing can provide a directional control and to avoid a collision and poor wake characteristics). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ZIQUAN with the disclosure of HARBIN since ZIQUAN teaches that a drone can include a leading and a trailing drone.  The leading can provide a speed V10 to the trailing and then the trailing can enter the formation using a forward distance and velocity and a relative attitude and angle and pitch.   This can ensure that the swarm of drones can be spaced correctly for a relative control to operate in a formation that is highly efficient via a step command signal in section 4 that provides -125 meters to -15 meters or 300 m to 10 meters to provide a highly tight pattern that is efficient and has a correct 1. Safe distance 2.,relative attitude and 3 no collision.    See Ziquan page 196-201.


Harbin discloses “2.    The method of claim 1, wherein the first aircraft corresponds to a trailing aircraft of the formation flight and the second aircraft corresponds to a lead aircraft of the formation flight”. (See FIG. 4 where the vehicle 1 is a lead and vehicles 2 and 3 are trailing aircraft) ; 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of U.S. Patent Application Pub. No.: US 2019/0318631 A1 to Seaman that was filed in 2018 and in view of U.S. Patent Application Pub. No.: US20140142787A1 to Tillotson that was filed in 2012 (hereinafter “Tillotson”) and in view of Van Merkensteijn and in view of Ziquan.   

Harbin is silent but Tillotson teaches “3.    The method of claim 1, further comprising: transmitting the power consumption data” (see block 102 and 84  where a vehicle state is updated in FIG. 5 and in FIG. 3 a transmission power of the transmitter is determined to be under a threshold and this infers an issue with the RF transmitter and in paragraph 12 the engine of the drone has indicated a value that indicates a failure; see paragraph 42-47 where the engine is out of the drone and the drone will communicate this to a ground station if possible);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of TILLOTSON with the disclosure of HARBIN since TILLOTSON teaches that a drone can be monitored for an engine out condition or a contingency during a mission. The UAV control system is capable of maintaining access to communication and navigation signals in each of the following contingency scenarios: (1) the UAV has entered a space in which communication and/or navigation signals are suddenly unavailable due to jamming, and the spatial extent of the jamming is unknown; (2) there has been an engine failure (or other flight control failure) and communications are needed shortly before landing, including time to synchronize the communication link before data can be exchanged; and (3) the UAV has been diverted to pursue a new target outside the region covered by pre-mission planning. A respective software module or computer program can be executed to maintain access to communication and navigation signals in response to any one of the foregoing contingencies. Then signals from the RF device can be provided and the RF device can be detected and can be ensured to be working. This can provide that the drone, if there is an engine out condition, can access assistance. For example, if an engine is detected as being out then a new waypoint can be suggested to comeback to base or if that is not possible to land the uav.  This can ensure that the drone can operate safely in all phases.    See paragraph 12, abstract and 50-62 of Tillotson.
Harbin is silent but Seaman teaches “from the first aircraft to the second aircraft.  (see paragraph 14 where the vehicles can be aircraft and paragraph 11 where the data is exchanged between the two vehicles via a v2v)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SEAMAN with the disclosure of HARBIN since SEAMAN teaches that two aircraft can include V2V communication for drafting each other.   This can ensure that the drone can operate safely in a close configuration such as 1-10 feet apart. This can ensure reduced wind resistance and to save fuel.  See paragraph 1-14 of Seaman.

Claims 4-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of NPL, Quan, Yuan, et al., Outdoor flocking of quadcopter drones with decentralized model predictive control, Elsevier, ISA Transactions, (https://reader.elsevier.com/reader/sd/pii/S0019057817304895?token=73D89FCD95595854AAB09CBB105E85C2CFF679D63A738D222E42F68859F8C6DB80184038C6238C69ADE108D6695A66EA&originRegion=us-east-1&originCreation=20210603154751) (July 11, 2017) (hereinafter “Quan”) and in view of Van Merkensteijn and in view of Ziquan.   

    PNG
    media_image9.png
    566
    705
    media_image9.png
    Greyscale

Harbin is silent but Quan teaches 4.    The method of claim 1, further comprising:
transmitting location coordinate data of the first aircraft to the second aircraft”.  (see personal area network Xbee and a 2.4GHz transmitter to the other drones and see page 86-88, first and second columns where the drone distance is provided for each drone in the area with an error tolerance as Pu and a velocity V in a flock formation as shown in FIG. 4-6) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of QUAN with the disclosure of HARBIN since QUAN teaches that a number of drone aircraft can a personal area zigbee network. The drones can include a flocking algorithm and include a decentralized system to control position, speed and acceleration, deceleration and a convergence rate and a tracking of a path with a radius Rc apart. See page 88 where a flock formation can include a radius RC that is desired and an agreement between the flock on the velocity.  This can ensure that if a single drone fails, then the remaining n drones can reform the path and separation and speed and tracking for increased redundancy.   See page 84-88.

Harbin is silent but Quan teaches “5.    The method of claim 1, further comprising: providing for the second aircraft to lock to a first velocity; and providing for the first aircraft to lock to the first velocity”. (see personal area network Xbee and a 2.4GHz transmitter to the other drones and see page 86-88, first and second columns where the drone distance is provided for each drone in the area with an error tolerance as Pu and a velocity V in a flock formation as shown in FIG. 4-6; see page 86 where a velocity consensus is reached for each of the drones and neighbors in equation 3-6; see FIG. 5 where the velocity of each approaches the steady state value)
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of QUAN with the disclosure of HARBIN since QUAN teaches that a number of drone aircraft can a personal area zigbee network. The drones can include a flocking algorithm and include a decentralized system to control position, speed and acceleration, deceleration and a convergence rate and a tracking of a path with a radius Rc apart. See page 88 where a flock formation can include a radius RC that is desired and an agreement between the flock on the velocity.  This can ensure that if a single drone fails, then the remaining n drones can reform the path and separation and speed and tracking for increased redundancy.   See page 84-88.

Harbin is silent but Quan teaches “6.    The method of claim 1, wherein determining the first and second aircrafts based on predetermined maneuvering of the first aircraft. . (see personal area network Xbee and a 2.4GHz transmitter to the other drones and see page 86-88, first and second columns where the drone distance is provided for each drone in the area with an error tolerance as Pu and a velocity V in a flock formation as shown in FIG. 4-6; see page 86 where a velocity consensus is reached for each of the drones and neighbors in equation 3-6; see FIG. 5 where the velocity of each approaches the steady state value)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of QUAN with the disclosure of HARBIN since QUAN teaches that a number of drone aircraft can a personal area zigbee network. The drones can include a flocking algorithm and include a decentralized system to control position, speed and acceleration, deceleration and a convergence rate and a tracking of a path with a radius Rc apart. See page 88 where a flock formation can include a radius RC that is desired and an agreement between the flock on the velocity.  This can ensure that if a single drone fails, then the remaining n drones can reform the path and separation and speed and tracking for increased redundancy.   See page 84-88.

Claims 7, 11 and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of U.S. Patent Application Pub. No.: US 2020/0180791A1 (hereinafter “Kimberly”) and in view of Van Merkensteijn and in view of Ziquan.   
    PNG
    media_image10.png
    637
    765
    media_image10.png
    Greyscale

Harbin is silent as to but Kimberly teaches “7.    The method of claim 1, wherein determining the first and second aircrafts based on monitoring energy dissipation of the first aircraft at different positionings time intervals”.  (see paragraph 10-24 where the inspection UAV can provide an inspection of a second UAV that is a utility UAV having multiple rotors; see paragraph 25 where during flight the uav can inspect airplane health management and include an inspection of the engine oil level and the fuel efficiency of the engine and if it is emitting and what are the emission levels and if there is an engine is on or off)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of U.S. Patent Application Pub. No.: US 2020/0180791A1 (hereinafter “Kimberly”) and in view of United States Patent Application Pub. No.: US 2020/0066171 A1 to Prosser et al. that was filed in 8-27-18 and in view of Van Merkensteijn and in view of Ziquan.   
    PNG
    media_image11.png
    749
    731
    media_image11.png
    Greyscale

Harbin is silent as to but Prosser teaches “8.    The method of claim 7, further comprising:
monitoring to detect changes in positioning of the second aircraft; and if a change in the positioning of the second aircraft is detected, enabling evasive maneuvers of the first aircraft to prevent collision.” (see paragraph 16 and where a threat enters an envelope in blocks 22, 24 and a trigger condition is provided and then the processor provides an automatically generated trajectory in blocks 40-42 and a response is made in block 52 to avoid); 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of PROSSER with the disclosure of HARBIN since PROSSER of GULFSTREAM™ teaches that there can be a trajectory and a threat envelope that the aircraft can be threatened with by a second object.  When a trigger point is provided an automatic response and trajectory can be provided. This can ensure that the collision can be avoided at all costs.   This can provide an automated avoidance and different trajectories based on the different types of threats and different types of objects to avoid.  For example, based on a first object a more narrow trajectory with a low G force can be provided however for a second a different faster object then a sharper trajectory can be provided. This trajectory can be selected automatically to avoid it at all costs.  See Prosser at the abstract and claims 1-10.  

 Claims 9 and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of NPL,  (hereinafter “Quan”) and in view of Maggione, et al., BOEING, AERO, QTR, 3.09, Monitoring Real Time Engine Performance, (https://www.boeing.com/commercial/aeromagazine/articles/qtr_03_09/pdfs/AERO_Q309_article07.pdf) (2009)(Hereinafter “Maggione”) and in view of Van Merkensteijn and in view of Ziquan.   

    PNG
    media_image12.png
    734
    933
    media_image12.png
    Greyscale

Harbin is silent but Maggione teaches “…9.    The method of claim 1, wherein determining the first and second aircraft positioning is based on an aircraft feedback procedure, wherein the aircraft feedback procedure comprises:
determining, in a first positioning, a first rate of energy dissipation of the first aircraft over a first interval;  (see FIG. 1 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages)
determining, in a second positioning, a second rate of energy dissipation of the first aircraft over a second interval; (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
determining whether the second rate of energy dissipation is less than the first rate of energy dissipation; and(see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
evaluating whether the first or the second positioning is an optimal positioning, wherein the optimal positioning corresponds to a reduction in energy dissipation in comparison to an initial positioning or below a power dissipation rate threshold. (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of Maggione and in view of NPL, Quan, Yuan, et al., Outdoor flocking of quadcopter drones with decentralized model predictive control, Elsevier, ISA Transactions, (https://reader.elsevier.com/reader/sd/pii/S0019057817304895?token=73D89FCD95595854AAB09CBB105E85C2CFF679D63A738D222E42F68859F8C6DB80184038C6238C69ADE108D6695A66EA&originRegion=us-east-1&originCreation=20210603154751) (July 11, 2017) (hereinafter “Quan”) and in view of Van Merkensteijn and in view of Ziquan.   

Harbin is silent as to but Quan teaches 10.    The method of claim 9, wherein the optimal positioning corresponds is based at least in part on a minimum separation distance”.  (See section 4.2 where each of the drones are separated from one another by 2 meters); 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of QUAN with the disclosure of HARBIN since QUAN teaches that a number of drone aircraft can a personal area zigbee network. The drones can include a flocking algorithm and include a decentralized system to control position, speed and acceleration, deceleration and a convergence rate and a tracking of a path with a radius Rc apart. See page 88 where a flock formation can include a radius RC that is desired and an agreement between the flock on the velocity.  This can ensure that if a single drone fails, then the remaining n drones can reform the path and separation and speed and tracking for increased redundancy.   See page 84-88.

Harbin is silent as to but Kimberly teaches “11.    The method of claim 1, wherein the first and second aircrafts include different shapes or sizes. (see FIG. 1 where the first aircraft is an airplane with no tail and see FIG. 2 where the second is a drone with rotors);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Harbin is silent as to but Kimberly teaches “12.    The method of claim 1, wherein the first and second aircraft are manned or unmanned aircrafts”.  (see FIG. 1 and 2 where both aircraft are unmanned UAVs).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of Maggione and in view of Van Merkensteijn and in view of Ziquan.   
Harbin is silent but Maggione teaches “…13.    The method of claim 1, wherein the power consumption data is transmitted with aircraft messaging transmitted for air-traffic control”.  (see page 22, second col.) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  

Claims 14-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of Kimberly and in view of Van Merkensteijn and in view of Ziquan.   

Harbin is silent as to but Kimberly teaches “14.    The method of claim 1, further comprising:
determining power consumption data by voltage and currents sensors of the first aircraft. (see FIG. 2 where the second drone has a number of rotors with propellers 6a to 6d and is an electric motor and See FIG. 1 where the first aircraft has an engine; see paragraph 24-26)  (see paragraph 27 where the first aircraft can scan an eddy current of the second aircraft)”
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Harbin is silent as to but Kimberly teaches “15.    The method of claim 1, wherein the first and second aircrafts comprise power systems including piston engines, gas turbines, electric motors, or hybrid-electric motors”.  (see FIG. 2 where the second drone has a number of rotors with propellers 6a to 6d and is an electric motor and See FIG. 1 where the first aircraft has an engine; see paragraph 24-26);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Harbin is silent as to but Kimberly teaches “16.    The method of claim 1, further comprising:
determining second aircraft positioning based on the power consumption data of the first aircraft, wherein the second aircraft positioning corresponds to power-reducing formation flight of the first aircraft”. (see paragraph 54-55 where the first UAV is position on the side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be done a second time);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Harbin is silent as to but Kimberly teaches “17.    The method of claim 1, further comprising:
providing request notification from the first aircraft to the second aircraft for the formation flight; and
providing acceptance notification from the second aircraft to the first aircraft for the formation flight”.  (see paragraph 25-32 where the system includes aircraft communications for health management between the aircraft; and in paragraph 32 the drone 20 and 10 will communicate and the drone 10 will move the drone 20 to a location and drone can deactivate it’s camera) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of Maggione and in view of Van Merkensteijn and in view of Ziquan.   

Harbin is silent but Maggione teaches “…18.    The method of claim 1, further comprising:
providing an advisory display corresponding to a rate of change of the power consumption data. (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”) which is prior to the effective filing date of 8-20-19 and in view of Maggione and in view of Kimberly and in view of Van Merkensteijn and in view of Ziquan.   


    PNG
    media_image6.png
    527
    622
    media_image6.png
    Greyscale
Harbin discloses “19.    A flight computer system comprising: a processor; and
a memory accessible to the processor, the memory storing instructions that are executable by the processor to perform operations comprising: (see FIG. 4 where the aircraft fly in a drone convoy 1-3 with each of the drones in proximity to the second and third drones 1-3)
determining, in a first positioning, a first rate of energy dissipation of the first aircraft over a first interval; (this is identified in step 3 where the formation control device of the design provides a spacing and an angle in a formation of the drones that includes a flock of birds where the formation is a v shaped wedge and a wedge angel and heading and an apex angle is provided with a spacing of 3.75 meters and maximum speed of 5 meters per second)
Harbin is silent but Maggione teaches “…determining, in a second positioning, a second rate of energy dissipation of the first aircraft over a second interval; (see FIG. 1 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages) (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )

determining whether the second rate of energy dissipation is less than the first rate of energy dissipation; and (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  

Harbin is silent as to but Kimberly teaches “…evaluating whether the first or the second positioning is an optimal positioning”, (see FIG. 2 where the second drone has a number of rotors with propellers 6a to 6d and is an electric motor and See FIG. 1 where the first aircraft has an engine; see paragraph 24-26)  (see paragraph 27 where the first aircraft can scan an eddy current of the second aircraft)” (see paragraph 54-55 where the first UAV is position on the side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be done a second time);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Harbin is silent but Maggione teaches “…wherein the optimal positioning corresponds to a reduction in energy dissipation in comparison to an initial positioning or below a power dissipation rate threshold”. (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention );
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  
Harbin is silent but Van Merkensteijn et al. teaches “…evaluating whether the first or the second positioning relative to the second aircraft in a flight formation with the first aircraft is an optimal positioning, wherein the optical positioning corresponds to a reduction in energy dissipation in comparison to an initial positioning or below a power dissipation rate threshold”.  (see paragraph 97-101). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Merkensteijn with the disclosure of HARBIN since Van Merkensteijn teaches that a drone can include software for a flight formation.  The drones can provide a formation that is a V formation that is very tight and closely spaced for drafting where there is vortex surfing. The vortex surfing is intended to pass the lift from one UAV to the rear uav for an efficiency gain. This can ensure that the swarm of drones can operate in a formation that is highly efficient.    See Van Merkensteijn at paragraph 97.


    PNG
    media_image1.png
    649
    782
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    795
    media_image2.png
    Greyscale
Claim 19 is amended to recite and the primary reference is silent but Ziquan teaches “…flying into a proximity range of a second aircraft to be detected by the second aircraft and to request a new flight formation with the second aircraft”.     (see Fig. 6-10 where the leading aircraft provides a speed V10 and information to the trailing so the trailing can provide a directional control and to avoid a collision and poor wake characteristics). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ZIQUAN with the disclosure of HARBIN since ZIQUAN teaches that a drone can include a leading and a trailing drone.  The leading can provide a speed V10 to the trailing and then the trailing can enter the formation using a forward distance and velocity and a relative attitude and angle and pitch.   This can ensure that the swarm of drones can be spaced correctly for a relative control to operate in a formation that is highly efficient via a step command signal in section 4 that provides -125 meters to -15 meters or 300 m to 10 meters to provide a highly tight pattern that is efficient and has a correct 1. Safe distance 2.,relative attitude and 3 no collision.    See Ziquan page 196-201.



    PNG
    media_image6.png
    527
    622
    media_image6.png
    Greyscale
Harbin discloses “20.    A non-transitory computer-readable storage device storing instructions that, when executed by a processor, cause the processor to: (see FIG. 4 where the aircraft fly in a drone convoy 1-3 with each of the drones in proximity to the second and third drones 1-3)
determining, in a first positioning, a first rate of energy dissipation of the first aircraft over a first interval; (this is identified in step 3 where the formation control device of the design provides a spacing and an angle in a formation of the drones that includes a flock of birds where the formation is a v shaped wedge and a wedge angel and heading and an apex angle is provided with a spacing of 3.75 meters and maximum speed of 5 meters per second)
Harbin is silent but Maggione teaches “…determining, in a second positioning, a second rate of energy dissipation of the first aircraft over a second interval; (see FIG. 1 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages) (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
determining whether the second rate of energy dissipation is less than the first rate of energy dissipation; and (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  

Harbin is silent but Kimberly teaches “…evaluating whether the first or the second positioning is an optimal positioning, wherein the optimal positioning corresponds to a reduction in energy dissipation in comparison to an initial positioning”. (see FIG. 2 where the second drone has a number of rotors with propellers 6a to 6d and is an electric motor and See FIG. 1 where the first aircraft has an engine; see paragraph 24-26)  (see paragraph 27 where the first aircraft can scan an eddy current of the second aircraft)” (see paragraph 54-55 where the first UAV is position on the side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be done a second time);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of KIMBERLY with the disclosure of HARBIN since KIMBERLY of BOEING™ teaches that there can be a first drone 20 and a second inspection drone 10.  A failure model can indicate that the first drone is having an issue based on the collected data and can have a rotor, or engine failure or some other critical issue that is predicted. See block 102, 104 and 108 and 110.  Then the second inspection drone can be dispatched. See blocks 110-114.  The I-UAV 20 may fly in tandem with the U-UAV 10 at a separation distance. If the U-UAV 10 is on the ground, then the I-UAV 20 may move to a location in proximity to the U-UAV 10 and land at that location or land on the U-UAV 10. In accordance with a further alternative inspection method, the I-UAV 20 may fly around the U-UAV 10 while the U-UAV 10 is on the ground. Another ground variant would be when the U-UAV 10 is taxiing and the I-UAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that flight mode. The distance (if any) separating the I-UAV 20 from the U-UAV 10 during an inspection will depend on the inspection method being used. The I-UAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode. The second inspection drone can measure one or more parameters of the first drone using sensors (radar, LIDAR, sonar, x-ray, vibrations, ndi sensors) and then recommend a course of conduct for repair. For example, the drone can measure eddy currents, or irregular noise for a repair and replacement of the engine, motor or sensors. This can provide an automated inspection process that is critical.   See paragraph 20-32 and claims 15-20 of Kimberly. 

Harbin is silent but Maggione teaches “… or below a power dissipation rate threshold. (see FIG. 1 -4 where the aircraft fleet is monitored in real time during a flight in terms of engine performance and CO2 emission performance and air data, engine and airplane performance and ACMS messages and in FIG. 4 where the sudden change can indicate an aircraft degradation; where in FIG. 4, items 1-4 the thrust has deviated 0.6 percent the fuel flow has increased and the fuel mileage has dropped 3.6 percent and the long term moving average is changing indicating a serious engine issue that requires attention )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of MAGGIONE of BOEING™ with the disclosure of HARBIN since MAGGIONE teaches that one or more aircraft parameters can be monitored in real time to forecast one or more potential high risk problem in advance using a communication scheme.  Messages about the aircraft can be transmitted via data messages to a remote entity.  This performance monitoring module can inspect 1. The deviation in a thrust parameter, 2.fuel flow deviation, 3. fuel percentage mileage deviation and 4. a long term moving average of different parameters and  5.an error code and other parameters as the plane is moving during flight. See page 25 and FIG. 1-4.   For example, if the thrust drops in a high amount minus 10 percent, and if the fuel mileage drops 10 percent and the engine has poor fuel flow and there are 10 error codes, this can indicate an emergency is about to happen and the aircraft can be instructed by the remote operator to land immediately for service.  This can provided increased safety. See page 22-25 of Maggione.  
Harbin is silent but Van Merkensteijn et al. teaches “…evaluating whether the first or the second positioning relative to the second aircraft in a flight formation with the first aircraft is an optimal positioning, wherein the optical positioning corresponds to a reduction in energy dissipation in comparison to an initial positioning or below a power dissipation rate threshold”.  (see paragraph 97-101 ). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Merkensteijn with the disclosure of Kimberly since Van Merkensteijn teaches that a drone can include software for a flight formation.  The drones can provide a formation that is a V formation that is very tight and closely spaced for drafting where there is vortex surfing. The vortex surfing is intended to pass the lift from one UAV to the rear uav for an efficiency gain. This can ensure that the swarm of drones can operate in a formation that is highly efficient.    See Van Merkensteijn at paragraph 97.

    PNG
    media_image1.png
    649
    782
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    795
    media_image2.png
    Greyscale
Claim 20 is amended to recite and the primary reference is silent but Ziquan teaches “…flying to a proximity range of a second aircraft to be detected by the second aircraft and to request a new flight formation with the second aircraft”.     (see Fig. 6-10 where the leading aircraft provides a speed V10 and information to the trailing so the trailing can provide a directional control and to avoid a collision and poor wake characteristics). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ZIQUAN with the disclosure of HARBIN since ZIQUAN teaches that a drone can include a leading and a trailing drone.  The leading can provide a speed V10 to the trailing and then the trailing can enter the formation using a forward distance and velocity and a relative attitude and angle and pitch.   This can ensure that the swarm of drones can be spaced correctly for a relative control to operate in a formation that is highly efficient via a step command signal in section 4 that provides -125 meters to -15 meters or 300 m to 10 meters to provide a highly tight pattern that is efficient and has a correct 1. Safe distance 2.,relative attitude and 3 no collision.    See Ziquan page 196-201.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668